                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISON
                          CIVIL ACTION NO. 5:19-CV-73-TBR-LLK

WILLIAM JOSEPH MADDEN,                                                                  PLAINTIFF

v.

JONATHAN GRATE, et al.,                                                             DEFENDANTS

                         MEMORADNUM OPINION AND ORDER

       This matter is before the Court on Plaintiff William Joseph Madden’s pro se Motion for

Sanctions. [DN 33]. Defendants responded, [DN 52], and Plaintiff did not reply. This matter is

ripe for adjudication. For the reasons stated herein: Plaintiff’s Motion for Sanctions, [DN 33], is

DENIED.

                                        BACKGROUND

       Plaintiff requests the Court sanction Defendants pursuant to Federal Rule of Civil

Procedure 11(b). [DN 33]. He points to six instances in which he claims Defendants have made

false or misleading statements “for the improper purposes of manipulating the record, deceiving

the Court, and acquiring unjust relief.” Id. at 331. In response, Defendants argue their pleadings

are not false or misleading and point to specific facts in the record to support their position. [DN

52].

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 11 requires an attorney to certify “to the best of the person's

knowledge, information, and belief, formed after an inquiry reasonable under the circumstances”

that “a pleading, written motion, or other paper” (1) “is not being presented for any improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;”

that (2) “the claims, defenses, and other legal contentions are warranted by existing law or by a


                                                 1
nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new

law;” that (3) “the factual contentions have evidentiary support or, if specifically so identified, will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery; and” that (4) “the denials of factual contentions are warranted on the evidence or, if

specifically so identified, are reasonably based on belief or a lack of information.” Fed. R. Civ. P.

11(b).

         “If, after notice and a reasonable opportunity to respond, the court determines that Rule

11(b) has been violated, the court may impose an appropriate sanction on any attorney, law firm,

or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1). The

sanction “must be limited to what suffices to deter repetition of the conduct or comparable conduct

by others similarly situated.” Fed. R. Civ. P. 11(c)(4). “[I]f imposed on motion and warranted for

effective deterrence,” the sanction may include “an order directing payment to the movant of part

or all of the reasonable attorney's fees and other expenses directly resulting from the violation.”

Fed. R. Civ. P. 11(c)(4).

                                           DISCUSSION

         As a threshold matter, the Court must address Rule 11’s safe harbor provision. A party

seeking Rule 11 sanctions must follow a two-step process. First, they must serve the motion on the

opposing party. Fed. R. Civ. P. 11(c)(2). If the opposing party does not withdraw or appropriately

correct the challenged material within twenty-one days, the motion for sanctions may be filed with

the court. Id. The Sixth Circuit has held that “sanctions under Rule 11 are unavailable” unless the

parties comply with the safe harbor provision. Ridder v. City of Springfield, 109 F.3d 288, 297 (6th

Cir. 1997). In this case, there is no indication that Plaintiff complied with the safe harbor rule.




                                                   2
Therefore, Plaintiff’s motion violates the procedural requirements of Rule 11 and should be denied

accordingly.

       Even if Plaintiff had complied with the twenty-one-day safe harbor provision, the Court

would have found that the Defendants’ conduct did not warrant the imposition of sanctions. In the

Sixth Circuit, “the test for the imposition of Rule 11 sanctions is ‘whether the individual's conduct

was reasonable under the circumstances.’” Tropf v. Fidelity Nat'l Title Ins. Co., 289 F.3d 929, 939

(6th Cir. 2002) (citation omitted). The Court will review the reasonableness of each of the

Defendants’ allegedly false and misleading statements in turn.

       First, in their Response to Plaintiff’s Motion for Preliminary Injunction, Defendants stated:

“Further, as Plaintiff himself states in his Complaint, KSP staff raised the possibility of a transfer

to a different institution, which Plaintiff opposes.” [DN 14 at 72]. This is an apparent reference to

Plaintiff’s Motion for Preliminary Injunction in which he stated: “On April 8, 2019, at the hearing

in which Plaintiff’s P.C. request was denied, Defendant Travis Bradley informed Plaintiff that the

common practice at Kentucky State Penitentiary (“K.S.P”), where Plaintiff is currently

incarcerated, is to transfer an inmate that is facing a threat at K.S.P. to another facility.” [DN 6 at

41]. Thus, Defendants incorrectly cited Plaintiff’s Complaint, rather than his Motion for

Preliminary Injunction. Moreover, as discussed in the Court’s prior Memorandum Opinion and

Order, [DN 54], there is no evidence in the record that Plaintiff has opposed a transfer. Despite

these misstatements, the Court finds the Defendants’ statement was a reasonable paraphrase of

Plaintiff’s motion.

       Second, Defendants’ Motion for Extension of Time stated: “On July 10, 2019 the Plaintiff

served . . . Request for Production of Documents, and Request for Admissions directed to

Defendants Fisher and Hart upon the Defendants.” [DN 23 at 190]. While Plaintiff mailed the



                                                  3
discovery requests on July 8, 2019, they were stamped as received by the Office of Legal Services

on July 10, 2019. [See DN 52-3; 52-4]. Accordingly, Defendants’ statement was reasonable under

the circumstances.

       Third, Defendants’ Motion for Summary Judgment stated: “He claims that other inmates,

including violent prison gang members . . . suspected he was either a ‘child molester’ or an

‘informant.’” [DN 30-1 at 232]. Plaintiff’s Complaint states that he was forced to wear a uniform

that is only issued to inmates who are granted protective custody. [DN 1 at 4]. He continues: “It is

common knowledge among both prisoners and officials alike, and well established, that inmates

who have been in PC, or even suspected of having been in PC, are thought of with similar prejudice

and contempt as child molesters and informants by a majority of the inmate population, and even

some staff.” Id. Again, the Court finds that Defendants’ paraphrase of Plaintiff’s Complaint was

reasonable under the circumstances.

       Fourth, Defendants’ Motion for Summary Judgment stated: “On March 11, 2019 Plaintiff

states he was assaulted by another inmate while entering the cafeteria for breakfast.” [DN 30-1 at

323]. Plaintiff’s Complaint states, “On March 11, 2019, Plaintiff was required to enter the prison

cafeteria at approximately 7:15 am for breakfast. As Plaintiff was leaving the cafeteria, an

unknown inmate approached Plaintiff and began throwing punches.” [DN 1 at 5–6]. Although

Defendants incorrectly stated that Plaintiff was attacked as he was entering, rather than leaving,

the cafeteria, the Court finds their statement was reasonable under the circumstances.

       Finally, Plaintiff’s fifth and sixth examples of false statements relate to whether he sought

protective custody while incarcerated at Western Kentucky Correctional Complex. In their Motion

for Summary Judgment, Defendants stated: (1) “On September 7, 2018 Plaintiff waived protective

custody after first seeking protective custody because ‘Inmates are trying to extort money; no



                                                 4
names given’”; and (2) “On December 13, 2018 Plaintiff waived protective custody after first

seeking protective custody because ‘Justin Kendall came up to I/M Madden and told him its time

to pay up.’” [DN 30-1 at 239]. Prison records show that Plaintiff was offered protective custody

after both incidents, but he refused. [DN 52-8; 52-9]. However, the parties dispute whether

Plaintiff sought protective custody because of these events, or prison staff discovered the extortion

attempts through some other means. Defendants acknowledge that Plaintiff did not formally

request permanent protective custody in response to these events but claim that Plaintiff reported

the threats to prison officials in order to seek protection. [DN 52 at 753]. Plaintiff did not offer any

support for his position that he did not seek protective custody. [DN 33 at 330–31]. However, the

fact that one of the Protective Custody Refusal Forms states that “Madden did not tell security”

about the extortion threat “because he did not take [it] seriously,” suggests that Plaintiff did not

initially report the threat. [DN 52-9 at 764]. Without more information, the Court declines to rule

on whether Plaintiff sought protective custody in response to the alleged extortion attempts;

however, the Court finds that Defendants’ characterization of the events appears reasonable under

the circumstances. Thus, Defendants’ conduct does not warrant the imposition of sanctions.

                                          CONCLUSION

       For the reasons stated herein, IT IS HEREBY ORDERED, Plaintiff’s Motion for

Sanctions, [DN 33], is DENIED.

       IT IS SO ORDERED.




CC: Attorneys of Record
William Joseph Madden, 153070
GREEN RIVER CORRECTIONAL                                              January 30, 2020
COMPLEX 1200 River Road
P. O. Box 9300
Central City, KY 42330-9300
                                                   5
